DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pool of real-life entity" in lines 11 - 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "at least one node" in lines 3 and 16. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 1 recites the limitation “the node” in line 17. It is unclear if it is referring to claim 1, line 3 or claim 1, line 16. 
Claim 1 recites the limitation "the first non-fungible token" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "an owner" in line 1. It is not clear if this is the same element or a distinct element from the same named limitation in claim 1, line 21. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 4 recites the limitation "one or more processor-executable instructions” in lines 1 - 2. It is not clear if this is the same element or a distinct element from the same named limitation in claim 1, lines 2 – 3. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 4 recites the limitation "at least one node” in line 2. It is not clear if this is the same element or a distinct element from the same named limitation in claim 1, line 3 or claim 1, line 16. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 4 recites the limitation “the node” in line 3. It is unclear if it is referring to claim 1, line 3, claim 1, line 16 or claim 4, line 2. 
Claim 9 recites the limitation "pool of real-life entities” in line 1. It is not clear if this is the same element or a distinct element from the same named limitation in claim 1, line 6. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
The term "past period" in claim 9 is a relative term which renders the claim indefinite.  The term "past period" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation “at least one of the pool-management logic and the entity-management logic” in lines 3 – 4. It is unclear as claim 1 previously recites a singular pool-management logic and entity-management logic. 
Claim 11 recites the limitation "the pool of real-life entity" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "at least one node" in lines 6 and 21. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 11 recites the limitation “the node” in line 22. It is unclear if it is referring to claim 11, line 6 or claim 11, line 21. 
Claim 11 recites the limitation "the first non-fungible token" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "an owner" in lines 1 - 2. It is not clear if this is the same element or a distinct element from the same named limitation in claim 11, line 27. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 14 recites the limitation "one or more processor-executable instructions” in lines 1 - 2. It is not clear if this is the same element or a distinct element from the same named limitation in claim 11, lines 5 – 6. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 14 recites the limitation "at least one node” in line 2. It is not clear if this is the same element or a distinct element from the same named limitation in claim 11, line 6 or claim 11, line 21. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 14 recites the limitation “the node” in line 3. It is unclear if it is referring to claim 11, line 6, claim 11, line 21 or claim 14, line 2. 
Claim 19 recites the limitation "pool of real-life entities” in line 1. It is not clear if this is the same element or a distinct element from the same named limitation in claim 11, lines 9 - 10. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
The term "past period" in claim 19 is a relative term which renders the claim indefinite.  The term "past period" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20 recites the limitation “at least one of the pool-management logic and the entity-management logic” in lines 3 – 4. It is unclear as claim 11 previously recites a singular pool-management logic and entity-management logic. 
All dependent claims inherit the deficiencies of the claim(s) from which they depend and are similarly rejected for the same reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,751,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the parent both claim allocating, on the blockchain platform, pool-management logic including one or more processor-executable instructions, which when executed by at least one node in the blockchain platform cause the node to: allocate, on the blockchain platform, a plurality of non-fungible tokens, each non-fungible token representing a different real-life entity in a pool of real-life entities, for each of the plurality of non-fungible tokens, allocate, on the blockchain platform, one or more corresponding fungible tokens that represent shares in the non-fungible token, and calculate a first entity-specific prize corresponding to a first real-life entity in the pool of real-life entities based on a rank of the first real-life entity in the pool of real-life entity, and a pool-specific prize associated with the pool of real-life entities, the first real-life entity being represented by a first one of the plurality of non-fungible tokens; allocating, on the blockchain platform, entity-management logic including one or more processor-executable instructions, which when executed by at least one node in the blockchain platform cause the node to: calculate a first user-specific prize based on the first entity-specific prize and an amount of shares in the first non-fungible token that is stored in a first user wallet, and execute a transaction on the blockchain platform providing the first user-specific prize to an owner of the first user wallet; and replenishing the pool-specific prize by transferring electronic funds to a pool wallet that is
associated with the pool of real-life entities for further distribution by the pool-management logic and the entity-management logic. Therefore, the subject matter claimed in the instant application is fully disclosed in the parent and is covered by the patent. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramasamy et al. discloses a block-chain digital token utilization, wherein a user may access the decentralized P2P system through a specialized "wallet" that serves to uniquely identify the user and enable the user to perform functions related to the decentralized P2P network.  Through the wallet, the user may be able to hold tokens, funds, and/or any other asset associated with the decentralized P2P system. 
	Simons discloses management of virtual goods in distributed multi-ledger gambling architecture, wherein a gaming platform can be used to provide a secure ledger system for recording money transfer, play action, bets, analytics, gaming statistics (e.g., payouts, skill levels, etc.), and the like, which are associated with virtual goods.  Wherein virtual goods, can be gameplay attributes; virtual money; cryptocurrencies; tokens; digital gifts; gameplay levels and a non-fungible token.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715